                         Case 3:20-cv-00054-DHB-BKE Document 9 Filed 11/17/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  DERRICK WALKER.

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 320-054

                  JACOB BEASELY; JORDAN WICKER;
                  MS. FNU KEITH; C. STEWART; and
                  VERONICA STEWART,

                             Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of November 17, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court. This case is DISMISSED

                    without prejudice, and this civil action stands CLOSED.




           11/17/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
